Citation Nr: 0825413	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-38 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for pulmonary 
tuberculosis, and if so whether the claim should be granted.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased evaluation for ischemic heart 
disease, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran has qualifying active duty service as a member of 
the United States Armed Forces Far East (USAFFE), to include 
a period of captivity as a Prisoner of War (POW) of the 
Japanese Empire, during World War II.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from July 2004 and September 2006 rating 
decisions by the Manila, Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The July 2004 decision denied entitlement to an 
increased evaluation for a service connected heart condition 
as well as entitlement to TDIU.  The September 2006 decision 
denied service connection for arthritis and asthma, and 
declined to reopen a previously denied claim of service 
connection for pulmonary tuberculosis.

The issues of service connection for arthritis, evaluation of 
ischemic heart disease, and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
asthma, nor is asthma shown in service medical records.

2.  By way of a September 2004 rating decision, service 
connection for pulmonary tuberculosis was denied on the 
grounds that no nexus to service was shown, nor was a 
diagnosis shown within the applicable presumptive period.  
The veteran did not appeal this decision.

3.  Evidence received since September 2004 has not been 
previously considered by agency decision makers, but is 
cumulative and redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  New and material evidence to reopen a claim of service 
connection for pulmonary tuberculosis has not been received.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

By way of June 2006 correspondence, prior to adjudication of 
the claims, VA satisfied its due to notify under the VCAA 
with respect to the issues decided here.  That letter 
informed the veteran of the information and evidence not of 
record necessary to substantiate the claims, as well as what 
portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  The notice included information on how VA assigns 
effective dates and rating evaluations.  Additionally, the 
correspondence informed the veteran of the need to submit new 
and material evidence regarding the claim of entitlement to 
service connection for pulmonary tuberculosis, to include 
information on the basis for that denial.

VA has also satisfied its duty to assist the veteran in 
substantiating the claims.  The veteran has submitted private 
medical records, and VA has associated the veteran's 
available service treatment records with the file.  No 
requests have been made for additional private medical 
records, as they are identified as addressing items not 
relevant to the current inquiry.  No VA examination is 
required in connection with the claims decided here; there is 
no reasonable possibility, in light of the evidence of 
record, and, as is discussed below, new and material evidence 
has not been submitted to trigger the need for an 
examination.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Asthma

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some diseases may be presumed to have been incurred in 
service, based on their chronic nature or the circumstances 
of service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309.  
Asthma is not a chronic condition subject to presumptive 
service connection, nor is it a presumptive condition for 
former POWs.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  There is no evidence or 
allegation in this case that asthma is due to a service 
connected disability or disease.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, a review of the medical evidence of record shows no 
diagnosis of asthma.  The veteran has complained of shortness 
of breath on numerous occasions, but this has been associated 
with acute pneumonia infections, a chronic pulmonary 
tuberculosis, or his service connected heart disease.  No 
medical provider has diagnosed asthma or even discussed the 
possibility of asthma as a current diagnosis.  

Moreover, a review of service treatment records shows no 
diagnosis of, treatment for, or complaint related to asthma.  
Although due to the circumstances in the Philippines during 
the war these records are very incomplete, they do include an 
examination on separation from service in December 1945 and a 
summary of service, neither of which refer to any breathing 
problems in service.  

In light of the absence of evidence of any disease or injury 
in service, or of any current disability, the claim of 
service connection for asthma must be denied.



New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in May 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the September 2004 denial of service 
connection for pulmonary tuberculosis, the evidence consisted 
of VA examination reports and private medical records showing 
a diagnosis of pulmonary tuberculosis as of 2001, service 
treatment records, and certifications of qualifying service 
and POW status from the service department.  As was found by 
the September 2004 decision, the evidence did not establish a 
nexus between the current diagnosis and service, nor did it 
establish a diagnosis to a compensable degree within three 
years of separation from service.  Three years is the period 
applicable to tuberculosis for purposes of presumptive 
service connection.  38 C.F.R. § 3.307(a)(3).

Since September 2004, VA has received additional private 
medical records confirming the diagnosis of pulmonary 
tuberculosis.  Current VA examinations also document a 
current diagnosis of pulmonary tuberculosis.  This evidence 
is new in the sense that it has not been previously 
considered by VA decision makers, but it is not material.  In 
affirming the already established fact of current disability, 
it is cumulative and redundant of evidence already of record.  
Further, it does not in any way address the unestablished 
facts of a nexus to service or diagnosis within the 
applicable presumptive period.  There is therefore no 
reasonable possibility raised of substantiating the claim.  
The claim is not reopened.


ORDER

Service connection for asthma is denied.

New and material evidence not having been received, the claim 
of service connection for pulmonary tuberculosis is not 
reopened, and remains denied



REMAND

Remand for additional compliance with the VCAA is required in 
connection with the claims of service connection for 
arthritis and for increased evaluation of service connected 
ischemic heart disease.  The claim of entitlement for TDIU 
must also be remanded, as it is inextricably intertwined with 
the remaining issues.

Regarding the claim of service connection for arthritis, a VA 
examination is required to obtain a more precise diagnosis 
and to obtain a medical opinion regarding etiology.  The 
Board notes that the veteran was a POW of the Japanese during 
World War II.  He has stated that during his captivity he was 
beaten; a prior claim included consideration of a low back 
disability due to being struck with a rifle.  The examination 
provided in connection with that claim, in July 2001, made a 
general finding of no post traumatic arthritis, but appears 
to have limited its inquiry to the low back, and did not 
consider the presence or absence of arthritic changes in any 
other joint.  Currently, a VA doctor has diagnosed 
degenerative arthritis of the knees, and has noted that an 
exercise stress test is contraindicated due to arthritis.  
The veteran also complains of problems with his ankles and 
his upper extremities.  Clarification of which joints are 
involved is needed.  Further, VA's duty to assist under the 
VCAA and interpretive case law requires an examination and 
opinion where there is a current disability, an injury or 
disease in service, and any indication of a nexus between 
them.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The Board notes 
that the POW service connection presumptions at 38 C.F.R. 
§§ 3.307 and 3.309 are applicable here, as posttraumatic 
arthritis is a named presumptive condition, further 
bolstering the need for an examination.  

Additional assistance is also required in connection with the 
veteran's claim for increased evaluation for ischemic heart 
disease, rated 30 percent.  The February 2006 VA heart 
examination included a finding of exercise capacity of 5 to 6 
or 7 metabolic equivalent units (METs) based on the reported 
activity level of the veteran; an exercise stress test was 
medically contraindicated.  The Board notes, however, that 
the described activities of the veteran and his reports of 
fatigue, shortness of breath, and chest pain would appear to 
reflect a fairly serious impairment of the heart.  Following 
his examination appointment, VA in fact contacted the veteran 
and recommended that he immediately see a doctor.  This seems 
in conflict with the estimated METs level.  The Board cannot 
properly weigh and consider the estimated level because the 
examiner did not provide a complete rationale for the 
estimate, with specific reference to certain activities or 
impairments, or explaining the impact of other, non-service 
connected disabilities.  A new examination is required for 
clarification of the estimate.

Additional notice to the veteran is also required with 
respect to the heart condition, as the applicable evaluation 
criteria include specific findings and measurements which the 
veteran could not meet merely by presenting evidence of 
overall worsening.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Although these criteria were supplied to the veteran 
in the November 2005 SOC, in light of the remand for 
additional evidentiary development, including clarification 
of how those specific measurements were applied to his 
disability, further notice to the veteran is needed to ensure 
the essential fairness of the adjudication.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (regarding notice 
to the veteran of the specific rating 
criteria applicable to his claim).  The 
notice must include the rating criteria 
for Diagnostic Code 7005.

2.  The veteran should be scheduled for a 
VA heart examination.  The examiner should 
describe the current status of the 
veteran's service connected heart disease, 
to include description of all functional 
capacity related to the disability.  All 
required testing, to include an exercise 
stress test, should be performed unless 
medically contraindicated.  If testing 
cannot be done, the examiner should so 
state and then provide an estimated METs 
level.  A full and complete rationale for 
all opinions, including the METS level, is 
required.  The examiner should specify 
what level of activity warrants the 
assignment of the estimated METs level.

3.  The veteran should be scheduled for a 
VA Joints examination.  The claims file 
must be reviewed in connection with the 
examination.  Inform the examiner that the 
veteran was a POW of the Japanese Imperial 
forces, and is presumed, consistent with 
his captivity and statements, to have been 
beaten and physically abused during that 
period.  The examiner should state whether 
arthritis is diagnosed, and should specify 
which joints are involved.  X-rays 
confirming the diagnoses are required.  
The examiner should the opine as to 
whether it is at least as likely as not 
that any currently diagnosed arthritis is 
related to trauma in service, is due to 
the natural aging process, or is a 
manifestation of a systemic disorder such 
as rheumatoid arthritis.  A full and 
complete rationale for all opinions 
expressed is required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, including the claim for a TDIU.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


